Citation Nr: 0801779	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-36 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for spondylosis, lumbar spine. 

2.  Entitlement to a compensable disability rating for 
chondromalacia, right knee with cyst.   

3.  Entitlement to a disability rating in excess of 10 
percent for hiatal hernia. 

4.  Entitlement to a compensable disability rating for 
hemorrhoids.  

5.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss. 

6.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.  

7.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran testified via videoconference before the 
undersigned in November 2007.


FINDINGS OF FACT

1.  Spondylosis, lumbar spine, is manifested by complaints of 
lower back pain, and pain and weakness down the legs.  
Clinical tests show forward flexion of the back was to 80 
degrees with no muscle spasm noted.  Neurological examination 
was normal.  

2.  Chondromalacia, right knee with cyst is manifested by 
complaints of pain and stiffness in the right knee with 
instability.  Clinical testing revealed full range of motion 
and no subluxation or instability.  

3.  Hiatal hernia is manifested by complaints of daily pain.  
Clinical testing revealed that hiatal hernia was 
asymptomatic. 

4  Hemorrhoids are manifested by small hemorrhoids with 
rectal bleeding, but no clinical evidence of large or 
thrombotic hemorrhoids, irreducible, or with excessive 
redundant tissue.    

5.  Bilateral hearing loss is manifested by a puretone 
threshold average, in decibels, of 34 in the right ear and 40 
in the left.  Speech recognition was 100 percent for the 
right ear and 96 percent for the left ear.   

6.  In a written statement received in April 2006, the 
veteran indicated that he wished to withdraw his appeal 
concerning an increased evaluation for tinnitus.

7.  The RO denied the veteran's claims for entitlement to 
service connection for hypertension in a February 1994 rating 
decision; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

8.  Evidence received since the February 1994 rating decision 
denying service connection for hypertension does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for spondylosis, lumbar spine, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

2.  The criteria for a compensable disability rating for 
chondromalacia, right knee with cyst, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5014, 5260, 5261 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114a, Diagnostic Code 7346 
(2007).

4.  The criteria for a compensable disability rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

5.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

6.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to an initial 
disability rating in excess of 10 percent for tinnitus.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2007).

7.  The February 1994 decision of the RO denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

8.  New and material evidence has not been received to reopen 
a claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated January 2005 and March 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  See 
also Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claims for higher disability 
ratings and reopening his service connection claim for 
hypertension; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

II.  Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §
4.7 (2007).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Spondylosis, Lumbar Spine 

The veteran was granted service connection for degenerative 
disc disease of the lumbar spine (currently referred to as 
spondylosis, lumbar spine) in a February 1994 rating 
decision.  The veteran filed a claim for increased rating in 
December 2004.  

The veteran is currently rated as 10 percent disabling under 
Diagnostic Code (DC) 5237 for spondylosis, lumbar spine.  DCs 
5235- 5242 are rated under the following general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5242 (2007).

The veteran testified that he has back pain to the point that 
he is forced to crawl out of bed.  This happens 12 to 18 
times a year.  (T. 4).  His back pain goes down his leg, down 
his sciatic nerve.  (T. 4).  He has weakness in using his 
legs because of a feeling of electric pain to his back upon 
movement.  (T. 5).

A VA examination was conducted in June 2005.  Forward flexion 
of the back was to 80 degrees; bilateral rotation was to 35 
degrees, side bending right was to 20 degrees and left to 25 
degrees, and extension was to 25 degrees, all without pain.  
The examiner commented that range of motion of the lumbar 
spine was not limited by fatigue, weakness or lack of 
endurance following repeated use.  There was no limitation of 
movement, protective posture, arc pain motion or ankylosis.  
Neurological examination revealed full strength and sensory 
was intact bilaterally.   The diagnosis was spondylosis, 
lumbar spine, without lower extremity radiculopathy. 

After a careful review of the evidence of record, the Board 
finds that a disability rating in excess of 10 percent for 
spondylosis, lumbar spine, is not warranted.  Forward flexion 
to 80 degrees without pain was noted.  There is no suggestion 
that he had incapacitating episodes due to his lumbar spine 
problems.  

The Board recognizes the veteran's testimony, however, 
clinical testing failed to show any neurological or sensory 
problems in his lower extremities.  There was also no 
evidence of any incapacitating episodes.  

Based upon the above, it is found that the preponderance of 
the evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for his service-connected 
spondylosis, lumbar spine.  As such, the "benefit-of- the-
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Chondromalacia, Right Knee with Cyst

The veteran is currently rated as noncompensable for 
chondromalacia, right knee with cyst under DC 5014.  Under DC 
5014, osteomalacia is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, DC 5003, provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, DC 5260 (2007).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, DC 
5261 (2007).  VA standards describe normal range of motion of 
the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2007). A separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59. See VAOPGCPREC 9-98 (August 14, 1998).  

The veteran testified that his right knee is always week and 
hurts sometimes.  (T. 6).  There was pain when walking and 
some instability with the knee.  (T. 7).  

On VA examination in June 2005, the veteran's range of motion 
of the right knee was been reported as 0 to 140.  Slight 
crepitus was noted with repeat motion.  The examiner 
commented that range of motion of the right knee was not 
limited by pain, fatigue, weakness or lack of endurance 
following repeated use.  There was no evidence of arthritis 
of the right knee.  

On review, range of motion findings does not meet the 
criteria for a compensable rating under either DC 5260 or 
5261.  38 C.F.R. § 4.71a (2007).  

The veteran testified that he has pain and stiffness in the 
right knee and that it gives way.  However, clinical testing 
failed to show any additional limitation of motion due to 
pain or stiffness.  Further, there is no evidence of knee 
instability to warrant a rating under Diagnostic Code 5257.  
Id.   VA examination in June 2005 noted that Lachman, drawer, 
pivot, McMurray, varus/valgus stress testing were negative.  
The diagnosis was chondromalacia patella, right knee, without 
subluxation or instability.  

Based upon the above, it is found that the preponderance of 
the evidence is against the veteran's claim for a compensable 
disability rating for his service-connected chondromalacia 
patella, right knee, without subluxation or instability.  As 
such, the "benefit-of- the-doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra. 

Hiatal Hernia

The veteran is currently rated as 10 percent disabling for 
hiatal hernia under DC 7346.  38 C.F.R. § 4.114 (2007).  
Under DC 7346, a 10 percent rating is warranted for hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

In an VA examination report in February 2005, the veteran did 
not complain of reflux, regurgitation, nausea, or vomiting.  
He takes Gaviscon occasionally for epigastric discomfort.  
The examiner commented that an in-service upper GI series 
revealed a hiatal hernia; however, he has had no clinical 
symptoms of esophageal reflux in the past two years.  The 
veteran complained of right upper quadrant recurrent distress 
that becomes acute every two to three months and lasts for a 
week or ten days.  

Examination indicated that the veteran's weight remained 
stable at 190 pounds.  He has no malnutrition.  He did 
exhibit tenderness in the right upper quadrant.  The 
diagnosis given was hiatal hernia asymptomatic.  

Upon review, an evaluation in excess of 10 percent from 
January 5, 2001 is not warranted under DC 7346.  The Board 
acknowledges the veteran's testimony of daily hiatal hernia 
pain; however, there are no clinical findings showing 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, to warrant an increased rating.  

Based upon the above, it is found that the preponderance of 
the evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for his service-connected 
hiatal hernia.  As such, the "benefit-of- the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra. 

Hemorrhoids  

The veteran is assigned a noncompensable evaluation for 
hemorrhoids under DC 7336.  Under DC 7336, mild to moderate 
disability due to hemorrhoids warrants a noncompensable 
rating.  A compensable rating for hemorrhoids requires 
frequent recurrences of hemorrhoids that are large or 
thrombotic, irreducible, and with excessive redundant tissue.  
38 C.F.R. § 4.114 (2007).  

The veteran testified that his rectum is always bleeding.  
(T. 8).  

VA examination report in February 2005 indicated that the 
veteran exhibited good control of the rectal sphincter.  He 
had no fecal leakage and no constipation or diarrhea.  The 
veteran complained of bleeding of hemorrhoids once or twice a 
week.  Examination revealed hemorrhoids located at the 6:00 
o'clock position with no bleeding at this time.  The final 
diagnosis was hemorrhoids symptomatic.  The examiner 
commented that the veteran does have rectal bleeding, but 
this does not bother the veteran at work or home. 

Upon review, clinical testing revealed hemorrhoids and rectal 
bleeding; however, the hemorrhoids are not shown to be large 
or thrombotic, irreducible, and with excessive redundant 
tissue to warrant a compensable rating under DC 7336.  
38 C.F.R. § 4.114 (2007).  

Based upon the above, it is found that the preponderance of 
the evidence is against the veteran's claim for a compensable 
disability rating for his service-connected hemorrhoids.  As 
such, the "benefit-of- the-doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra. 

Bilateral Hearing Loss 

The RO granted service connection for bilateral hearing loss 
in a June 2005 rating decision, assigning a noncompensable 
rating, effective February 2005.  

Under the regulations, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 
4.85(a).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85(d).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

On VA audiometric examination in February 2005, the veteran's 
puretone threshold average, in decibels, was 34 in the right 
ear and 40 in the left ear.  Maryland CNC speech 
discrimination testing revealed speech recognition ability of 
100 percent for the right ear and 96 for the left ear.

Based on the February 2005 audiometric examination, the 
veteran has level I hearing in both ears.  38 C.F.R. § 4.85, 
Table VI.  Thus, the rating for hearing impairment is still 
noncompensable under Table VII.  38 C.F.R. § 4.85, DC 6100.

At no time during the period of appeal has the hearing loss 
exhibited symptoms warranting a compensable rating.  

Based upon the above, it is found that the preponderance of 
the evidence is against the veteran's claim for a compensable 
disability rating for his service-connected bilateral hearing 
loss.  As such, the "benefit-of- the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 

Extraschedular

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the record 
does not contain any evidence of marked interference with 
employment or frequent hospitalizations due to the veteran's 
disabilities.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).

III.  Withdrawal

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the veteran personally without the express written consent of 
the veteran.  38 C.F.R. § 20.204(c).

In a written statement received in April 2006, the veteran 
stated that he wished to withdraw his claim of entitlement to 
an initial disability rating in excess of 10 percent for 
tinnitus. Accordingly, this issue is no longer in appellate 
status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.

IV.  New and Material Evidence to Reopen

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As a result, the proper issue to be 
adjudicated in this matter is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for hypertension.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2007).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A veteran may be granted service connection for hypertension, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In this case, the RO denied service connection for 
hypertension in a February 1994 rating decision and notified 
the veteran of the decision that same month.  The veteran did 
not appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

Evidence before the RO prior to February 1994 showed a 
diagnosis of labile hypertension was given in October 1977.  
Blood pressure reading in October 1977 was 120/84.  
Examination in February 1979 revealed blood pressure reading 
of 132/74.  Notes in the report indicated high blood 
pressure, borderline, diagnosed in 1977.  The veteran was 
treated with low sodium intake.  The examiner indicated that 
blood pressure readings were normal.  Retirement examination 
in November 1992 noted blood pressure reading of 125/85. No 
diagnosis of hypertension was indicated.      

VA examination in June 1993 noted blood pressure readings of 
110/70, 110/80, and 110/80.  A diagnosis of hypertension, 
controlled with diet, was given. 

The basis for the February 1994 denial was that hypertensive 
disease was not found on clinical evaluations in service or 
after service, despite a diagnosis of hypertension.  

Pertinent evidence received since the February 1994 rating 
decision includes a VA examination report in February 2005.  
The examiner noted that the claims file was reviewed prior to 
evaluation.  The report indicated that the veteran reported 
having had high blood pressure in the military, but was never 
treated.  He stated that he was diagnosed with hypertension 
in September 2004.  

Examination showed blood pressure readings of 110/80 
(sitting), 108/80 (recumbent), and 110/80 (standing).  The 
veteran was currently on Atenolol, 50 milligrams, once a day.  
A Diagnosis of hypertension, mild, well controlled was given.  
The examiner found that when reviewing the claim file, he was 
unable to find any sustained hypertension recorded.  He 
commented on the 1993 VA examination, noting the blood 
pressure readings given above.  Based upon these findings, 
the examiner stated that the duration of the veteran's 
hypertension was uncertain but no hypertension was detected 
in the claims file or his first evaluation in the VA system.  

Upon review, the new evidence indicates a diagnosis of 
hypertension, well-controlled.  However, the new evidence 
does not show that the veteran had clinical findings 
supporting a diagnosis of hypertension in service.  In fact, 
the February 2005 VA examiner specifically found no 
hypertension in service or in 1993 on review of the claims 
file.  In short, the evidence since the February 1994 rating 
decision fails to show hypertension in service, to a 
compensable degree within one year following separation from 
service, or a nexus between his current hypertension and 
service.  

As such, the new evidence, by itself or when considered with 
previous evidence of record,  does not relate to an 
unestablished fact necessary to substantiate the claim.  As 
such, the evidence received by VA after the February 1994 
rating decision is not "new and material" as contemplated 
by 38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim.  Accordingly, the benefit sought on appeal 
must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).










ORDER

A disability rating in excess of 10 percent for spondylosis, 
lumbar spine, is denied. 

A compensable disability rating for chondromalacia, right 
knee with cyst is denied.   

A disability rating in excess of 10 percent for hiatal hernia 
is denied. 

A compensable disability rating for hemorrhoids is denied.    

An initial compensable disability rating for bilateral 
hearing loss is denied. 

The appeal as to the claim for a higher initial disability 
rating in excess of 10 percent for tinnitus is dismissed.

New and material evidence has not been submitted to reopen 
the claim of service connection for hypertension; that 
benefit is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


